                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

    UNITED STATES OF AMERICA,

                Plaintiff,

                v.                                                       Case No. 5:18-CR-40058-HLT

    THOMAS FRITZEL,

                Defendant.


                                       MEMORANDUM AND ORDER

          A jury convicted Defendant Thomas Fritzel on three Clean Air Act violations following a

five-day trial: failure to notify of intent to demolish or renovate prior to removing regulated

asbestos-containing material (“RACM”), failure to adequately wet RACM, and failure to contain

RACM in a leak-tight wrapping or container.1 Doc. 133. Fritzel now seeks a new trial under

Federal Rule of Criminal Procedure 33. Doc. 137. For the reasons discussed below, the Court

denies Fritzel’s motion.

I.        BACKGROUND

          The government originally indicted Fritzel along with three others—Casey Stewart,

Wesley Lynch, and Tucker Fritzel (Fritzel’s son, referred to here as Tucker). Doc. 1. The

indictment alleged four counts against all the defendants—the three counts that Fritzel was

ultimately convicted of and a conspiracy charge. Id. at 9-11. Two days before trial started, the

government dismissed Fritzel’s co-defendants, along with the conspiracy charge. Docs. 108, 113.

Fritzel alone proceeded to trial on the remaining three counts.




1    All counts are violations of different subsections of 42 U.S.C. § 7413.
       At trial, the government presented testimony from an individual who observed demolitio n

at the Alvamar Country Club, officials from the Kansas Department of Health & Environme nt

(“KDHE”) who visited the site and took samples, individuals from an asbestos-testing company

who tested those samples, asbestos-remediation contractors, and landfill employees. Fritzel put on

testimony by individuals who took drone photographs of the renovation project, as well as Fritzel’s

employee, architect, and attorney. The trial lasted five days. During the course of the trial, the

Court issued two written orders on evidentiary matters, including one on expert disclosures (Doc.

121) and the other on testimony by Richard Herries (Doc. 130).

       At the close of the government’s case, and again at the close of all evidence, Fritzel moved

for a judgment of acquittal. Doc. 124. The Court took the motions under advisement and ultima te ly

denied them. Doc. 136. Fritzel has now moved for a new trial. Doc. 137.

II.    STANDARD

       Federal Rule of Criminal Procedure 33(a) states that “the court may vacate any judgment

and grant a new trial if the interest of justice so requires.” A motion for new trial is within the

Court’s discretion. See United States v. Jordan, 806 F.3d 1244, 1252 (10th Cir. 2015). Fritzel has

the burden of establishing the need for a new trial. See United States v. Walters, 89 F. Supp. 2d

1206, 1213 (D. Kan. 2000).

       The standard for granting a new trial is not as strict as it is in a motion for acquittal. United

States v. Stiner, 765 F. Supp. 663, 664 (D. Kan. 1991). The Tenth Circuit has counseled that, “if

after weighing the evidence and the credibility of the witnesses, the court determines that ‘the

verdict is contrary to the weight of the evidence such that a miscarriage of justice may have

occurred,’” a new trial may be appropriate. United States v. Gabaldon, 91 F.3d 91, 93-94 (10th

Cir. 1996) (quoting United States v. Evans, 42 F.3d 586, 593 (10th Cir. 1994)). More specifica lly,




                                                  2
any error that would be sufficient to cause a reversal on appeal is sufficient to grant a new trial

under Rule 33. Walters, 89 F. Supp. 2d at 1213.

         But the Court should not grant a new trial simply because it feels a different result would

be more reasonable. United States v. Yoakam, 168 F.R.D. 41, 44 (D. Kan. 1996). A motion for a

new trial “is not regarded with favor and should be granted only with great caution.” United States

v. Custodio, 141 F.3d 965, 966 (10th Cir. 1998) (quoting United States v. Stevens, 978 F.2d 565,

570 (10th Cir. 1992)).

III.     ANALYSIS

         Fritzel’s motion is based on five arguments: the government failed to prove each element

of every count beyond a reasonable doubt; the government elicited improper testimony from

Richard Herries; the Court allowed improper expert testimony; the government filed the

indictment to put pressure on Fritzel in an unrelated case; and the government engaged in

prosecutorial misconduct. Doc. 137 at 1. For the reasons stated below, the Court concludes none

of these arguments, singularly or in combination, warrant a new trial.

         A.       The government presented sufficient evidence of friability and knowledge on
                  each count.

         Fritzel’s first argument for a new trial is that the government presented insuffic ie nt

evidence of friability and insufficient evidence that Fritzel had knowledge of the alleged NESHAP 2

violations for which he was convicted. Although the standard is more lenient in a motion for new

trial, these arguments are identical to those raised in Fritzel’s motions for judgment of acquittal,

which he incorporates by reference, Doc. 124, and which the Court previously denied, Doc. 136.




2   National Emission Standards for Hazardous Air Pollution.




                                                        3
                1.      The government presented evidence of friability.

        Fritzel argues there was insufficient evidence that the material sampled was friable. Doc.

137 at 3. The charges against Fritzel related to “regulated asbestos-containing material,” or

RACM. See Doc. 132 at 31-36. The jury instructions defined RACM as, in part, friable asbestos.

Id. at 25. “‘Friable asbestos material’ means any material containing more than 1 percent asbestos

. . . that, when dry, can be crumbled, pulverized, or reduced to powder by hand pressure.” Id.

        As the Court previously found, the government presented sufficient evidence that the

material at issue was friable asbestos. During its case-in-chief, the government presented testimony

by Philip Schlaman with KDHE. He testified that he took a sample of material from the site on

October 13, 2016, which he described as white, pliable, and not very stiff. Tr. at 283:4-19.

Schlaman also discussed photographs from that visit depicting the demolition work, debris piles,

and dumpsters (photographs admitted as Exhibit 17), testified about a video that depicted him

using his hand to tear off a sample of the material (video admitted as Exhibit 1049B), and further

testified that the sample subsequently tested positive for chrysotile (test results admitted as Exhib it

21). Although he noted that chrysotile does not necessarily mean friable, he testified that in this

case, the material that contained the chrysotile “is friable.” Tr. at 305:23-306:3.

        The government also presented testimony from Scott Mesler, who initially reported the

suspected violation to Schlaman. Mesler, a roofer by trade, testified that the asbestos in the

Alvamar Country Club roof was a friable type called Nicolite felt, and described it as being “soft,”

“like a plaster form,” and “mushy.” Tr. at 260:14-261:6.

        The government also called Adrian Turner, an accredited asbestos inspector. Tr. at 489:16-

18. Turner testified that he collected samples from the site (including the dumpsters) in October

2016 and those samples tested positive for friable asbestos. Tr. at 484:4-485:10; 478:21-479:2 (test




                                                   4
results admitted as Exhibit 1060). Turner specifically testified that the asbestos was friable because

it was capable of being crushed by slight hand pressure. Tr. at 484:25-485:5. Tina Gustafson and

Tami Van also testified for the government, and each woman presented evidence relevant to this

issue.

         Fritzel argues that because the government offered no witnesses who testified “that he or

she had crumbled, pulverized or reduced any sample by hand pressure,” there is insuffic ie nt

evidence of friability. Doc. 137 at 3. Fritzel argues that the witnesses who testified about friability

only assumed that was the case but did not state how they reached that conclusion or that they

“performed a friability test.” Id. The Court disagrees with that characterization. The Court also

notes that Fritzel cites no authority stating that friability can only be determined through the

testimony of a witness who personally “crumbled, pulverized or reduced any sample by hand

pressure.” Questions about how a witness arrived at the conclusion of friability are questions of

foundation, not sufficiency. The Court notes that Fritzel never raised any foundational objection

to any of the testimony cited above or cross-examined any witness about his or her testimony on

this issue. Based on this, the Court concludes the government presented sufficient evidence for the

jury to conclude that the asbestos from the Alvamar roof was friable, and thus qualified as RACM. 3

                   2.       The government presented sufficient evidence of Fritzel’s knowledge.

         Fritzel also argues that the government failed to establish that he had knowledge of the

NESHAP violations because no witnesses testified that Fritzel was present at the demolition site

or that he directed individuals who were present. Doc. 137 at 4. Fritzel also raised this argument

in his motions for acquittal, Doc. 124 at 3-5, which the Court rejected, Doc. 136 at 1-4.


3   The government alternatively suggests, as it did in closing, that there was also evidence that the material was non -
    friable asbestos that had a high probability of becoming crumbled, pulverized, or reduced to power through acts of
    demolition—another category of RACM. See Doc. 132 at 25. Because there was sufficient evidence that the
    material was friable asbestos, the Court need not reach that argument.




                                                           5
       As explained in the prior order denying the motions for judgment of acquittal, the Court

finds that the government presented sufficient evidence of Fritzel’s knowledge. Specifically, there

was ample evidence that Fritzel was aware there was asbestos in the clubhouse roof. John (Jay)

Patterson testified he had a sample of the roof tested in 2008 and that the sample tested positive

for asbestos (test results admitted as Exhibit 3). He further testified that he gave a copy of the 2008

test results to Wes Lynch in 2016 and that he understood Lynch to be the general manager of the

Jayhawk Club. Tr. at 226:11-22. Richard Herries testified that he sent an email to Fritzel in 2016

(email admitted as Exhibit 10) stating that the roof contained asbestos. Tr. at 402:1-22. Schlaman

testified that during his first site visit, he said work needed to stop, and he then followed up with

a telephone message and emails to Fritzel stating there was an “asbestos problem” (emails admitted

as Exhibits 19 and 1066). Tr. at 287:25-289:17. Schlaman also testified that he and Gustafson met

with Fritzel after getting the 2016 positive test results (meeting notes admitted as Exhibit 22). Tr.

at 310:21-311:14.

       The asbestos found at the job site was later determined to be friable asbestos containing at

least 75% chrysotile (Van and Turner test results admitted as Exhibits 21 and 1060). Fritzel argues

that the government was required to show that he had knowledge that it was specifically RACM

(meaning material containing more than 1% friable asbestos) in the roof, rather than just generic

knowledge that there was asbestos. Doc. 140 at 4-6. But he offers no support for that contention.

Further, the government cites United States v. Weintraub to specifically dispute that argument. In

Weintraub, the Second Circuit held that “the government need only prove that the defendant knew

that the substance involved in the alleged violations was asbestos; it need not establish the

defendant’s knowledge that the conduct . . . involved the kind and quantity of asbestos suffic ie nt

to trigger the asbestos work-practice standard.” United States v. Weintraub, 273 F.3d 139, 151 (2d




                                                  6
Cir. 2001); see also United States v. Buckley, 934 F.2d 84, 88-89 (6th Cir. 1991) (“Because of the

very nature of asbestos and other hazardous substances, individuals dealing with them have

constitutionally adequate notice that they may incur criminal liability for emissions-related

actions.”). Fritzel states that he “takes issue with the legal conclusions reached by the courts in

Weintraub and Buckley,” Doc. 140 at 5, but cites no authority that squarely contravenes those

holdings. As the court stated in Weintraub, all that is required is “knowledge of facts and attendant

circumstances that comprise a violation of the statute, not specific knowledge that one’s conduct

is illegal.” Weintraub, 273 F.3d at 147. That standard was met here, as there was suffic ie nt

evidence to show that Fritzel, as owner and operator, knowingly failed to seek prior approval

before removing the asbestos, failed to adequately wet the friable asbestos, and failed to properly

dispose of it.

         The Court further finds there was sufficient evidence of the charged violations. Schlaman

testified that KDHE did not receive a form about the demolition project. Tr. at 275:16-276:15.

Gustafson likewise authored the KDHE report (report admitted as Exhibit 23), which notes that

the clubhouse roof was removed and disposed of at “Hamm’s landfill . . . without permitting or

proper disposal of potential asbestos containing material.”4 Videos and photos of the site also

permit a fair inference that the material in question was not kept wet. Schlaman and Gustafson also

testified about their return visit to the site, where they noted the removal of debris, including the


4   Fritzel contends that the government was required to prove lack of notice to the EPA, not KDHE. But as the
    government points out, EPA authority has been delegated to the State of Kansas for purposes of enforcing
    NESHAP regulations. See Delegation of Authority to the States of Iowa; Kansas; Missouri; Nebraska; Lincoln -
    Lancaster County, NE; and City of Omaha, NE, for New Source Performance Standards (NSPS), National
    Emission Standards for Hazardous Air Pollutants (NESHAP) Including Maximum Achievable Control Technology
    (MACT) Standards, 83 F.R. 25382-01 (June 1, 2018) (stating delegation authority to the State of Kansas for
    asbestos regulations as of July 1, 2010). Fritzel responds that, because 40 C.F.R. § 61.02 defines “Administrator”
    as “the Administrator of the Environmental Protection Agency or his authorized representative ,” then the
    government was required to prove that neither entity was notified. Doc. 140 at 7. But Fritzel cites no authority for
    this interpretation. Nor is it logical that the EPA would require reporting to it where it has delegated authority to
    KDHE.




                                                           7
pile the sample had been taken from, and the movement of dumpsters. Tr. at 302:20-304:19;

380:22-381:19. Their testimony was supported by photographs and video taken during this visit

(photographs admitted as Exhibit 17; videos admitted as Exhibits 18 and 1049C). And the

government also presented the testimony of Angie Higgins and introduced as exhibits tickets and

invoices from Hamm Sanitary Landfill where dumpsters from the site were dumped following

KDHE’s initial visit to the job site (admitted as Amended Exhibits 15 and 16).

       In sum, the Court again finds there was sufficient evidence as to both friability and

knowledge on all counts. The Court is mindful that in a motion for new trial, it may weigh the

evidence and the credibility of the witnesses to determine whether a miscarriage of justice

occurred. See Gabaldon, 91 F.3d at 93-94; see also Doc. 136 at 1-2. But even considering

credibility, the Court does not conclude that the weight of evidence was against convictio n.

Accordingly, the Court denies Fritzel’s motion for a new trial based on insufficient evidence.

       B.      Richard Herries’s testimony was not improper.

       Fritzel’s next argument for a new trial was also the subject of considerable discussion

between the parties and the Court, as well as an order memorializing the dispute and the Court’s

ruling. See Doc. 130. It focuses on testimony by Richard Herries.

       In his motion for a new trial, Fritzel argues that he initially “briefed and lost” a limine

motion to exclude some emails sent by Herries, and accordingly did not object to admission of the

emails during the trial because the government was only offering them to show that Fritzel had

notice that the roof had asbestos—not that the roof actually had asbestos. Doc. 137 at 5. Fritzel

claims that the government then “sought to elicit additional testimony from Mr. Herries during

direct examination that greatly exceeded the scope of a conversation he had with Wes Lynch

related to the emails.” Id. Fritzel now seeks a new trial on the grounds that Herries’s testimony




                                                8
went beyond notice and into the truth of the matter asserted. See id. at 5-6. Fritzel also claims that

he was “greatly prejudiced” by Herries’s testimony that Fritzel had an adverse reaction to the

emails. Id. at 6. Fritzel claims that the Court later concluded that the prejudicial value of the

testimony outweighed its probative value and prohibited the government from referencing the

testimony in closing. Id. at 7.

       Some clarification is warranted. This issue involves two separate pieces of evidence: first,

emails sent by Herries to, among others, Fritzel stating that the clubhouse roof had asbestos; and

second, a conversation Herries had with Lynch about the emails where Lynch allegedly relayed a

message from Fritzel that Herries ought not put such information in emails. The Court analyzes

these separate pieces of evidence independently.

       Before trial, Fritzel filed a motion in limine to exclude the emails on grounds that they were

hearsay and risked unfair prejudice. The government contended it was not offering the emails to

show that there was asbestos in the roof (the truth of the matter asserted in the emails), but only to

show that Fritzel had notice of the possibility that there was asbestos in the roof (a non-hearsay

purpose). The Court took the motion in limine regarding the emails under advisement. But when

the government sought to admit the emails at trial, Fritzel’s counsel stated that he had

“reconsidered” and now had no objection to the emails. Tr. at 399:5-10 (first email); 402:1-5

(second email).

       The conversation was not the subject of any motion in limine. Although the indictme nt

references the conversation, Doc. 1 at 7, neither party brought it to the Court’s attention as a

possible point of contention. Fritzel did not raise any objection to admission of the conversation

until the government asked Herries if he knew whether Fritzel actually received the emails. At that

point, the following exchange took place:




                                                   9
Q.   Okay. Did you get any confirmation back from anyone that
     confirmed that Mr. Wes Lynch and Mr. Fritzel received this
     e-mail?

A.   Yes. I talked to Mr. Lynch. I got called up into his office and
     he brought it up on his computer and--

             THE COURT: Could the parties approach, please.

                     (THEREUPON, a bench conference was had
     out of the hearing of the jury and the defendant).

           MR. NOVAK: Here’s the objection: To what Mr.
     Lynch said to him and what he said to Mr. Lynch back in
     March of 2016.

             MR. HATHAWAY: It’s not being offered to prove
     the truth of the matter asserted that what information was
     contained in there is correct. It’s just been offered as notice
     that they did receive the information.

             MR. NOVAK: The information that they received is
     about asbestos. What the jury is going to hear is that Mr.--
     he told Mr. Lynch that there was asbestos in the roof. And
     that’s what he wants-- that’s what the government wants the
     jury to hear. And that’s what they’re going to hear.

              THE COURT: I’m going to overrule the objection. I
     think it’s-- I don’t think it’s being offered for the truth of the
     matter asserted. They’re not offering it to show that there’s
     asbestos in the roof; they’re offering it for notice.

             MR. HATHAWAY: Thank you, Your Honor.

                   (THEREUPON, the following proceedings
     were had in the presence and hearing of the jury and the
     defendant).

Q.   (By Mr. Hathaway) Mr. Herries, carry on with your
     discourse. What was said to you?

A.   So I got called back up into-- or I got called into Wes’ office
     and he brought up on the computer the e-mail. And he told
     me to not ever do that again. Don’t ever put anything like
     this in writing. No text messages or anything. If there’s
     something that’s needs to be-- that’s an important matter,
     that we talk about it in person or a phone call.




                                10
                  Q.        Did he say where that concern came from?

                  A.        He told me that Mr. Fritzel explained to him that he did not
                            want me to ever do that again and that it was his job to tell
                            me.

Tr. at 402:23-404:25. Although Fritzel’s counsel initially objected to “what Mr. Lynch said to him

and what he said to Mr. Lynch back in March of 2016,” when asked to elaborate, he objected only

that the government was offering the conversation to show that the roof had asbestos. See Tr.

403:9-22 (“What the jury is going to hear is that Mr.-- he told Mr. Lynch that there was asbestos

in the roof.”). Because that was not the truth of the matter asserted in the conversation, and because

the government was offering the conversation only to show that Fritzel indeed received the email, 5

the Court overruled Fritzel’s hearsay objection to admission of the conversation. Fritzel did not

make any further objections and did not argue at the time that the conversation was unduly

prejudicial.

         The next morning, after Herries had testified and been excused (when the government no

longer had the opportunity to rephrase any questions), Fritzel asked the Court to strike all of

Herries’s testimony on grounds that it contained hearsay, that Herries’s response to the

government’s question went beyond the scope of the question, and that Herries’s testimony about

his conversation with Lynch was unduly prejudicial under Rule 403. The Court heard arguments

and took the weekend recess to review the record before ruling.

         The following Monday, after reviewing the record and trial briefs filed by the parties over

the weekend, see Docs. 125, 127, the Court questioned Fritzel’s counsel as to whether Fritzel still

contested actually receiving the emails. Fritzel had previously suggested as much. Doc. 93 at 3-4



5   As discussed further below, Fritzel previously disputed whether he received the emails. Doc. 93 at 3-4 (stating that
    “Mr. Fritzel does not recall ever seeing these emails” and that an email being sent does not “provide proof that the
    recipient ever received or read the email”).




                                                          11
(stating that “Mr. Fritzel does not recall ever seeing these emails” and that an email being sent

does not “provide proof that the recipient ever received or read the email”).6 The Court needed

clarification on that point because Rule 403 does not prohibit admission of evidence just because

it is prejudicial, but only evidence whose “probative value is substantially outweighed by a danger

of . . . unfair prejudice.” If Fritzel contested receiving the emails, that made the probative value of

the conversation much higher to the extent the government was offering it for the non-hearsay

purpose of showing that Fritzel actually saw the emails. See Tr. at 594:21-595:11.

         Fritzel’s counsel stated that he would not make the argument that Fritzel did not see the

emails. Tr. at 598:11-599:15; 605:5-13. In light of that assurance—made for the first time on the

Monday following Herries’s testimony on the previous Thursday—the Court concluded that the

probative value of the conversation was now less than it had previously been at the time of

Herries’s testimony. See Tr. at 605:25-606:5; Doc. 130 at 5. Although there was still a non-hearsay

purpose to the conversation (to show that Fritzel had seen the emails), the Court concluded that

the Rule 403 balancing now tipped toward prejudice because the probative value of the

conversation was diminished. See Tr. at 603:9-604:4; see also Doc. 130 at 4-6. Accordingly, the

Court struck the portion of the testimony quoted above, starting with the objection. Tr. at 606:5-

11; Doc. 130 at 5. The Court offered to give a limiting instruction but Fritzel’s counsel specifica lly

declined, provided the government did not reference the testimony in closing. Tr. at 606:22-607:3;

Doc. 130 at 6.

         Fritzel now argues for a new trial on grounds that Herries’s testimony about the

conversation was hearsay and unfairly prejudicial. The Court disagrees that the testimony was


6   In other words, although Fritzel did not contest that Herries sent the emails, Fritzel seemed to be reserving the
    argument that he never actually saw or read the emails, which would diffuse their usefulness to the government as
    a source of notice. This is what makes the conversation a probative piece of evidence because it demonstrates that
    Fritzel did indeed see the emails—he would not have made comments about them otherwise.




                                                         12
hearsay. An out-of-court statement is only hearsay if offered to prove the truth of the matter

asserted. Fed. R. Evid. 801(c)(2). But the government did not offer the conversation for the truth

of the matter asserted (that Fritzel did not want Herries to put such information in an email). It was

offered to show that Fritzel actually read the email.7 See United States v. Lewis, 594 F.3d 1270,

1282 (10th Cir. 2010) (“It is essential to understand that ‘the matter asserted’ is the fact being

asserted by the declarant in uttering the statement. That is not necessarily the matter that the party

offering the statement into evidence is trying to prove with the statement.”). That makes it not

hearsay.

         The Court also disagrees that this testimony was so prejudicial to Fritzel to warrant a new

trial. First, at the time Herries testified about the conversation, Fritzel made no Rule 403 objection.

The only contemporaneous objection was hearsay, which the Court overruled. Fritzel made no

claim of prejudice at all until the following day. The Court declines to grant a new trial based on

admission of evidence for which there was no error and to which Fritzel failed to timely object.

See United States v. Hill, 60 F.3d 672, 675 (10th Cir. 1995) (stating that in the absence of a

contemporaneous objection, the admission of evidence is reviewed for plain error and reversal will

only be appropriate if “the underlying fairness of the entire trial in doubt”); see also United States

v. Madsen, 614 F. App’x 944, 949-50 (10th Cir. 2015) (“Where a litigant has the ability to alert

the trial court to possible errors in time for the court to change course and rectify them and the

litigant fails to do so . . . ordinarily we will conclude that the alleged error has not been

preserved.”).




7   Fritzel’s statement to Lynch is not hearsay because it is a statement by a party and was being offered by an opposing
    party. See Fed. R. Evid. 801(d)(2)(A).




                                                           13
         Second, although the Court ultimately ruled that the prejudicial value of the testimony

outweighed the probative value, that was only after Fritzel stipulated to a fact that negated the

conversation’s probative value. Until that stipulation, the Court had specifically found that the

probative value of the conversation weighed heavier than any prejudice. Thus, the decision to

strike the testimony was based more on the diminished probative value than it was on any potential

prejudice. Doc. 130 at 4-6. And even considering the testimony purely for its prejudicial value, the

Court does not view the testimony to be so inherently prejudicial to warrant a new trial. It was an

isolated and fairly tame remark made once in a non-animated manner and that was largely

unrelated to the ultimate issue in the case. See Hill, 60 F.3d at 675 (stating that an isolated remark

must be considered in the context of the entire trial and reversing only where the evidence “placed

the underlying fairness of the entire trial in doubt”).

         Third, the Court offered to instruct the jury to not consider Herries’s testimony about the

conversation, but Fritzel declined. Tr. at 606:22-607:3. Instead, Fritzel requested that the Court

instruct the government to not mention the conversation in closing, which the Court did. Doc. 130

at 6.8 Based on this, the Court denies the request for a new trial.

         C.       The admission of the testimony of Van, Turner, and Schlaman does not
                  warrant a new trial.

         Fritzel next argues that three witnesses offered impermissible expert testimony: Tami Van,

Adrian Turner, and Phillip Schlaman. Doc. 137 at 7-9. This issue was the subject of a motion in

limine (Doc. 91), two limine conferences (Docs. 107 and 119), and an order issued at the start of

trial (Doc. 121).




8   Fritzel argues in his motion that there was no way for him to counter this testimony without testifying himself.
    Doc. 137 at 7. However, he could have called Lynch.




                                                         14
                   1.       Tami Van

         In his motion for a new trial, Fritzel claims that Van was not “qualified as an expert,” that

her testimony was not appropriate lay testimony because her analysis required specialized training,

and the government failed to give advance notice that it was calling her as an expert. Doc. 137 at

7-9.

         As the Court previously held, it disagrees that Van’s testimony was entirely expert in

nature, given her role in testing the roof sample at issue. Van was responsible for testing the

specific roof sample relied on by the government, and it is the Court’s view that she was able to

testify about her receipt of the sample, what she did with it, and what results she observed, all

without crossing into expert territory. Such testimony based on her first-hand observations does

not necessarily cross into the sphere of expert opinion addressed in Federal Rule of Evidence 702.

At the very least, Van was an appropriate witness to lay a foundation for her written findings.

         Even if the Court accepted that Van’s testimony was expert in nature, the Court disagrees

that its inclusion requires a new trial. The Court notes that Fritzel has never raised any argument

about Van’s actual qualifications to testify about the asbestos testing she conducted (i.e. her

training, qualifications, or expertise). Rather, Fritzel has only challenged her testimony on grounds

that the government did not timely disclose Van as an expert under Federal Rule of Crimina l

Procedure 16 and the Court’s scheduling order. See Docs. 91, 110.9

         But the Court previously considered—and rejected—Fritzel’s argument that the Court

should exclude Van because of that late disclosure. Doc. 121 at 3-7. Specially, the Court found no

bad faith in the government’s actions and found that any prejudice to Fritzel was minima l

considering that the government disclosed both Van’s identity and her lab report to Fritzel months


9   The history of the government’s expert disclosures in this case is set forth in Doc. 121 at 2-3.




                                                           15
before trial. Nevertheless, Fritzel was also offered—and specifically declined—a continuance. 10

As an alternative, the Court offered to prohibit Van from testifying until at least the third day of

trial to allow Fritzel’s counsel additional time to prepare for her testimony. Fritzel’s counsel

accepted and noted that would “alleviate the prejudice.” Tr. at 6:13-7:19. Based on this, the Court

finds no basis to grant a new trial based on Van’s testimony.

                   2.       Adrian Turner

          Fritzel briefly argues that Turner also “was not qualified as an expert (and provided no

testimony regarding any testing he did on friability),” and thus a new trial is necessary to exclude

his testimony. Doc. 137 at 9. Again, as with Van, Fritzel has never challenged Turner’s actual

qualifications. Nor is it clear what grounds he would have to make such a challenge, as Turner is

an accredited asbestos inspector. Tr. at 489:16-18. To the extent Fritzel is arguing that the Court

should have excluded Turner because of the government’s late expert disclosures, the Court rejects

that argument for the same reason it rejects that claim as to Van. Further, the Court notes that

Fritzel never objected to any of Turner’s testimony. Based on this, the Court finds no grounds to

grant a new trial on this issue.

                   3.       Philip Schlaman

          Fritzel admits that Schlaman was qualified as an expert, but he argues that Schlaman did

not provide any support for his claim that the material at issue was friable. As the Court noted

above, Fritzel has come forward with no authority suggesting that friability must be supported with

“scientific testing.” To the extent Fritzel sought to challenge the foundation of Schlaman’s


10   In his reply, Fritzel argues that any errors involving expert disclosure cannot be cured with a continuance because
     “a continuance is an ineffective deterrent to prosecutorial misconduct.” Doc. 140 at 9. The Court separately
     addresses Fritzel’s claim of prosecutorial misconduct below. But the Court notes that use of a continuance to cure
     any prejudice associated with a delay in expert disclosures under Federal Rule of Criminal Procedure 16 is
     specifically contemplated by the Tenth Circuit. See United States v. Yepa, 608 F. App’x 672, 677-78 (10th Cir.
     2015) (citing United States v. Wicker, 848 F.2d 1059, 1061 (10th Cir. 1988)).




                                                           16
testimony about friability, he was free to do so. But he has not set forth any grounds for a new trial

based on Schlaman’s testimony.

        D.      Fritzel cites no support for his claim that the government filed the indictme nt
                to put pressure on him in an unrelated case.

        Fritzel also moves for a new trial because he believes the government filed the indictme nt

in this case against Fritzel and his co-defendants (who included his son and nephew) to pressure

Fritzel to plead guilty in an unrelated case. Doc. 137 at 10. But even if this were true, it is unclear

how a new trial in this case would rectify that claim. The Court also notes that Fritzel offers nothing

in support of this claim other than conclusory allegations. While it is true that the governme nt

dismissed Fritzel’s co-defendants on the eve of trial, Fritzel has pointed to nothing that suggests

the indictment in this case was improper. The Court also notes that a grand jury returned the

indictment after finding probable cause to believe that the crimes charged had been committed.

See Doc. 1. Based on this, the Court denies Fritzel’s motion for a new trial on this issue.

        E.      Fritzel has not established any prosecutorial misconduct.

        Whether to grant a new trial based on alleged prosecutorial misconduct is within the

discretion of the Court. See Gabaldon, 91 F.3d at 93-94. If prosecutorial misconduct deprives a

defendant of a fair trial and due process, a new trial is appropriate. Id. at 93. A motion for a new

trial based on prosecutorial misconduct “call[s] for an examination of the prejudicial impact of an

error or errors when viewed in the context of an entire case.” Id. at 94. To be prejudicial to the

defendant, any prosecutorial misconduct “must have been substantial enough to influence the

jury’s verdict.” Yoakam, 168 F.R.D. at 45. Where the defense did not object to the prosecutor’s

comments, a defendant must demonstrate that the misconduct rises to the level of plain error to

justify a new trial. Id. at 45 n.2.




                                                  17
          Fritzel identifies five instances of alleged prosecutorial misconduct: (1) the governme nt’s

representations regarding expert disclosures; (2) the government’s reference to a dismissed co-

defendant as a “bartender;” (3) the government’s closing argument that misstated the jury

instructions; (4) the government’s comments regarding the hazards of asbestos; and (5) the

prosecutor’s comments about his personal life and health. Doc. 137 at 11-14.

                   1.       The government’s representations regarding expert disclosures did not
                            influence the jury’s verdict.

          Fritzel’s first claim of prosecutorial misconduct is based on a February 2019 expert-

disclosure letter that the prosecutor claimed he sent to defense counsel. See Doc. 137 at 11. The

government attached the letter to a supplemental response to a motion in limine regarding expert

testimony and represented it as disclosures that were sent to defense counsel. See Doc. 101 at 8;

see also Doc. 101-2. Fritzel’s counsel had no record of receiving it and pointed out that certain

characteristics of the letter (the lack of letterhead, highlighting, and missing Bates numbers)

suggested the attached version was just a draft.

          Although the Court notes that the government has never responded to inquiries by either

defense counsel or the Court about whether it actually sent the February 2019 letter, see Doc. 121

at 3 n.3,11 the Court does not agree that this warrants a new trial. First, none of this conduct

occurred in front of the jury—the trial had not even begun. Thus, even if there was misconduct, it

would not have influenced the jury’s verdict. See Yoakam, 168 F.R.D. at 45. Second, to the extent

Fritzel claims the government’s conduct was an “attempt to confuse the Defendant on the

Government’s theory of the case and how to best defend himself,” Doc. 137 at 11, the Court notes

that that the Court offered to prevent the government from calling any of the late-disclosed expert


11   The government does not squarely address whether the letter was ever sent in its response to the motion for new
     trial either. The Court remains concerned about the government’s apparent lack of concern regarding whether it
     made an inaccurate representation to the Court and notes that it expects more.




                                                         18
witnesses until the third day of trial to ensure Fritzel’s counsel had ample time to prepare for their

testimony, which Fritzel’s counsel conceded would “alleviate the prejudice.” Tr. at 6:17-7:19. 12

Accordingly, the Court finds no grounds for a new trial based on the confusion surrounding the

government’s expert disclosures.

                    2.       The government’s reference to a dismissed co-defendant as a
                             “bartender” was not misconduct.

          Fritzel’s next claim of prosecutorial misconduct is that the prosecutor twice referred to

dismissed co-defendant Tucker Fritzel as a “bartender,” which, according to Fritzel, was an “effort

to discredit the asbestos sample he took.” Doc. 137 at 11.13 In the context of a motion for new trial

based on prosecutorial misconduct, the first step is determining whether the conduct was improper.

United States v. Gordon, 173 F.3d 761, 769 (10th Cir. 1999). Here, Fritzel has not established how

the comment about Tucker being a bartender was improper.

          The Court did instruct the jury “to disregard the statement about Tucker Fritzel’s

employment.” Tr. at 318:20-24. But the original objection focused on the way in which the

prosecutor asked the question, not the reference to Tucker being a bartender. Tr. at 316:2-6.14 The

prosecutor then withdrew the remark. Tr. at 316:7. When defense counsel then asked that the Court


12   The Court notes that none of the disputed expert witnesses were surprise witnesses. Fritzel included Van and
     Schlaman on his own witness list, Doc. 87 at 2, and he included an interview with Turner on his exhibit list, id. at
     8 (Def. Ex. 1131). So Fritzel was well-aware of all three individuals. The government also listed all three on each
     version of its witness list. See Docs. 85, 89, and 116. Accordingly, the issue was not whether the witnesses were
     disclosed, but whether the government properly and timely designated them as experts under Federa l Rule of
     Criminal Procedure 16.
13   The motion for a new trial states that the government referred to Tucker as a bartender “[a]t least twice” during the
     trial but does not cite to the transcript. Doc. 137 at 11-12. After reviewing the transcript, the Court has only located
     one instance during Schlaman’s testimony, discussed above. Tr. at 315:18-21. The government’s response suggests
     that the prosecutor asked Harrison Quinn and Jennifer Nuessen similar questions , but again provides no cites .
     Quinn testified that he knew Tucker from working at a nightclub together, where Quinn was a bartender, and
     Tucker was a manager. Tr. at 623:16-624:3. Nuessen testified that Tucker worked with her at the Jayhawk Club,
     but she did not say in what capacity. Other than the reference during Schlaman’s testimony, the Court has not
     located any other reference to Tucker working as a bartender.
14   The prosecutor asked whether the witness knew what Tucker’s qualifications were for collecting asbestos samples.
     The witness answered, “Zero.” The prosecutor then volunteered, “I believe he’s a bartender.” Tr. at 315:18-21.




                                                             19
order the jury to disregard the reference to Tucker’s employment, the Court specifically noted that

it was fair for the government to investigate what experience Tucker had in taking asbestos

samples,15 but not in the way in which the prosecutor asked the question. The Court then instructed

the jury to disregard the statement.

          The prosecutor’s reference to Tucker as a bartender does not warrant a new trial for

prosecutorial misconduct. It was an isolated remark. Fritzel’s counsel initially claimed that the

prosecutor lacked any good-faith basis to make that assertion. The prosecutor responded that he

was told by Tucker’s attorney that he was a bartender. Tr. at 317:20-318:2. And while Tucker’s

qualifications to sample for asbestos were relevant to the question of whether Fritzel could rely on

that sample, the issue was not at the forefront of the case. Finally, the Court instructed the jury to

disregard it. Based on this, the Court does not believe the statement affected the outcome. See

United States v. Lonedog, 929 F.2d 568, 572 (10th Cir. 1991) (“In determining whether the

misconduct affected the outcome, we consider: ‘the curative acts of the district court, the extent of

the misconduct, and the role of the misconduct within the case as a whole.’” (quoting United States

v. Martinez-Nava, 838 F.2d 411, 416 (10th Cir. 1988))).

                   3.       The prosecutor did not misstate the law during closing.

          Fritzel next argues that the government incorrectly stated that the jury instructions “tell you

that actions in demolition can lead to friability.” Doc. 137 at 12. The prosecutor more precisely

stated: “The instructions are going to tell you that it’s just the kind of activity that takes place in

demolition that leads to the friability of asbestos. The cutting, the pulling down of the material,

leads to its friability. And it doesn’t have to be friable to be registered and regulated asbestos.” Tr.

at 770:21-771:3. Fritzel made no objection to this statement. Where the defense did not object to


15   An issue at trial was whether Fritzel properly relied on a roof sample collected by Tucker.




                                                           20
the prosecutor’s comments, a defendant must demonstrate that the misconduct rises to the level of

plain error to justify a new trial. Yoakam, 168 F.R.D. at 45 n.2.

         The Court disagrees that this statement is an improper statement of the law as stated in the

jury instructions. Instruction 24 states that RACM includes friable asbestos material, as well as

nonfriable material that “in the course of demolition or renovation” has a probability of becoming

“crumbled, pulverized, or reduced to powder.” Doc. 132 at 25. Even though the prosecutor’s

statement is not a direct quote of the instructions, the Court disagrees that it is a misstatement of

the law. And it certainly does not rise to the level of plain error, particularly because the jury had

the actual instructions with the correct statement of law. Further, as discussed above, there was

sufficient evidence that the material at issue was in fact friable. Accordingly, it is highly unlike ly

that this remark improperly influenced the jury’s verdict.

                4.      Statements by the government about the hazards of asbestos were not
                        misconduct.

         Fritzel next argues that the government improperly elicited testimony that asbestos samples

are not retained after testing because “they do not want to stockpile hazardous material.” Doc. 137

at 13. Specifically, the prosecutor asked Schlaman, Van, and Gustafson why they do not retain

asbestos samples. All stated that doing so would lead to an accumulation of hazardous materials.

Tr. at 300:8-18; 503:14-25; 365:18-23.

         Fritzel claims this testimony unfairly prejudiced him in light of the parties’ stipulation that

asbestos is a health hazard, see Doc. 112, and the prosecutor only asked the questions “to distract

from the reliability issue—that the Government did not preserve the sample taken and thus denied

the Defendant the opportunity to inspect the sample and perform an independent test.” Doc. 137

at 13.




                                                   21
          The Court disagrees that this is misconduct. First, Fritzel did not object to any of this

testimony. See Yoakam, 168 F.R.D. at 45 n.2 (requiring a showing of plain error where the defense

did not object to a prosecutor’s statements). Second, Fritzel had made an issue of the failure to

preserve the sample. See Tr. at 747:20-25 (Fritzel’s closing argument stating “We know that the

EPA and KDHE could have acted to preserve the samples. They did not. Why not? I don’t know.

Didn’t get any testimony to that effect.”). Although he claims that this testimony was meant to

“distract from the reliability issue,” the Court views it as more obviously responding directly to it.

In other words, Fritzel suggested the samples were improperly destroyed, prompting the

government to inquire about why the samples were not retained. There is nothing improper about

that line of questioning. Nor is the testimony unfairly prejudicial or cumulati ve with regard to the

parties’ stipulation that “[c]ertain types of regulated friable asbestos containing materials may

cause health problems if the fibers are inhaled.” Doc. 112. The Court thus finds no grounds for a

new trial on this issue.

                   5.       The prosecutor’s comments about his personal life and health did not
                            improperly influence the jury.

          The final claim of prosecutorial misconduct references statements made by the prosecutor

about his personal life and health condition. Doc. 137 at 13-14. Specifically, during voir dire, the

prosecutor referenced the walking stick he uses and the fact that he purchased it during a trip to

Disney World with his granddaughter. Tr. at 110:11-111:3. In the government’s rebuttal closing

statement, the prosecutor again referenced the trip with his granddaughter, and suggested that

Fritzel’s defense reminded him of that trip and his visit to Fantasy Land. Tr. at 770:10-17.16

Fritzel’s counsel made no objections to either of these statements.


16   Fritzel argues in his motion that there were “repeated references to trips to Disneyland with his granddaughter
     where he purchased his walking stick.” Doc. 137 at 13. Other than during voir dire and in closing, the Court has
     only found one other reference, and it was made outside the presence of the jury. Tr. at 608:17-25.




                                                         22
          Fritzel claims the prosecutor made the statements “in a deliberate attempt to curry favor or

sympathy for his ability to physically try the case,” and that they were “flagrant and designed to

influence the jury away from the facts of the case and towards a conviction.” Doc. 137 at 13-14.

Fritzel offers no further argument in support of this claim.17

          Based on this limited and largely conclusory argument, the Court finds Fritzel has not

established prosecutorial misconduct sufficient to warrant a new trial. The remarks were isolated

and not egregious. Fritzel made no objections to either of these statements. Further, Fritzel’s own

counsel made statements about his personal life during voir dire as well, including describing his

background, family, and hobbies. Tr. at 112:19-113:9.

          In sum, the Court finds that none of the instances cited by Fritzel warrant a new trial based

on prosecutorial misconduct. Nor does the cumulative effect of any of the issues warrant a new

trial. The Court was able to carefully observe the entire trial. Both sides were able to present their

respective cases and submit their arguments to the jury based on the evidence. There is no reason

to believe that any of the actions alleged in the motion for new trial improperly influenced the

jury’s verdict.

IV.       CONCLUSION

          THE COURT THEREFORE ORDERS that Fritzel’s motion for a new trial (Doc. 137) is

DENIED.

          IT IS SO ORDERED.

          Dated: September 25, 2019                             /s/ Holly L. Teeter
                                                                HOLLY L. TEETER
                                                                UNITED STATES DISTRICT JUDGE




17   Fritzel cites to another case where the prosecutor’s unrelated statements in that case were found to be improper.
     Doc. 137 at 13. But that case has no bearing on the issues in this case.




                                                          23
